DETAILED ACTION
Acknowledgment is made of the receipt and entry of the amendment filed on 2/9/2021.

Any rejection found in the previous Office Action and not repeated herein has been withdrawn based upon Applicant’s amendments to the claims.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 3, 4, 6, 8-9 and 15 are currently under examination.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 4, 6, 8-9 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, 
In the amended Claim 1, Applicant claims, “27-47 portions of a marine algal glycoprotein, and 1-27 portions of glucuronic acid by weight, wherein the portions indicate a relative weight ratio between ingredients”, which is considered to be new matter.  Insertion of the above mentioned claim limitation has no support in the as-filed specification.  The insertion of the limitation is a new concept because it neither has literal support in the as-filed specification by way of generic disclosure, nor are there specific examples of the newly limitation which would show possession of the concept for “27-47 portions of a marine algal glycoprotein, and 1-27 portions of glucuronic acid by weight, wherein the portions indicate a relative weight ratio between ingredients”.  The specification does not indicate that there is a range of the amount of marine algal glycoprotein claimed, or that there is a relative weight ratio between ingredients.  The specification discloses specific amounts of marine algal glycoprotein and glucoronic acid in the examples, and the general disclosure is of 1-99 portions of a marine algal glycoprotein but there is no indication (implicit or explicit) that the ingredients are indicating a relative weight ratio between the ingredients.  This is not sufficient support for the new genus:  “27-47 portions of a marine algal glycoprotein, and 1-27 portions of glucuronic acid by weight, wherein the portions indicate a relative weight ratio between ingredients”.  This is a matter of written description, not a question of what one of skill in the art would or would not have known.  
	The material within the four corners of the as-filed specification must lead to the generic concept.  If it does not, the material is new matter.  Declarations and new references cannot demonstrate the possession of a concept after the fact.  Thus, the insertion of the above mentioned claim-limitation is considered to be the insertion of new matter for the above reasons.
	As the above- mentioned claim limitation could not be found in the present specification, the recitation of the claim limitation is deemed new matter; and, therefore it must be omitted from the claim language, unless Applicant can particularly point to the specification for literal support.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1.	Claims 1, 3-4, 6, 8-9 and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 15 of copending Application No. 16/073860 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because each claim set is drawn to the same invention, a composition comprising a glycoprotein Indigo naturalis.  The claims anticipate that claims in ‘830, because the copending claims recite one ratio for the different components in the composition.  But this ratio is encompassed by the ranges of the ratios in the instant claims, and glucuronic acid is a sugar.  The intended uses and functional properties of the compositions in the two claim sets are different- treating uremia and proteinuria in the instant claims and treating fatty liver, hepatitis and cirrhosis in the copending claims.  But the different intended uses and functional properties have no patentable weight, because they are not structural limitations and do not change the structure of the algal glycoprotein or the composition comprising the algal glycoprotein.  Therefore, these inventions are patentably distinct.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
2.  	Claims 1, 3-4, 6, 8-9 and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7-8 and 12-13 of copending Application No. 16/073830 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because each claim set is drawn to the same invention, a composition comprising a glycoprotein from a marine alga and glucuronic acid.  The intended uses and functional properties of the compositions in the two claim sets are different- treating uremia and proteinuria in the instant claims and treating hypertension by increasing HDL or decreasing triglycerides in the copending claims.  But the different intended uses and functional properties have no patentable weight, because they are not structural limitations and do not change the structure of the algal glycoprotein or the composition comprising the algal glycoprotein.  The ranges of ratios in the copending claims are encompassed by the ranges of ratios in the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
3.  	Claims 1, 3-4, 6, 8-9 and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6, 7 and 12 of copending Application No. 16/073848 (reference application).  Although the claims at issue are not identical, they are not patentably distinct each claim set is drawn to the same invention, a composition comprising a glycoprotein from a marine alga and glucuronic acid.  The intended uses and functional properties of the compositions in the two claim sets are different- treating uremia and proteinuria in the instant claims and treating diabetes in the copending claims.  But the different intended uses and functional properties have no patentable weight, because they are not structural limitations and do not change the structure of the algal glycoprotein or the composition comprising the algal glycoprotein.  The ranges of ratios in the copending claims and in the instant claims are the same.  To expedite prosecution for Applicants, claim 6, drawn to a non-elected species, and copending claim 6 recite that the composition also comprises natural indigo.  The ranges for the ratios in the two claims are largely overlapping and almost the same.  Therefore, these inventions are patentably distinct.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on (571) 272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMY L CLARK/Primary Examiner, Art Unit 1699